10
11
12
13
14
15
16
17
18

19

 

 

Case 2:20-mj-00306-DJA Document 10 Filed 04/23/20 Page 1 of 1

 

 

 

 

 

 

 

 

 

FILED _____ RECEIVED
___ ENTERED ___ SERVED ON
COUNSEL/PARTIES OF RECORD
spn NITED STATES DISTRICT COURT
DISTRICT OF NEVADA
ERK US DISTRICT COURT _
UNITED ST. “SESHOPOANAERICA, ay Case No. 2:20-mj-O0Z0L0~DIA
RY:
Plaintiff, [Proposed] Order on Stipulation
to Extend Deadlines to Conduct
v. Preliminary Hearing and
File Indictment

URIEL OMAR GERMAN-HERMOSILLO,

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161{b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(hX(7)(B)(i) and (iv):

IT 1S THEREFORE ORDERED that the preliminary hearing currently scheduled
on may 7, 2020 at the hour of 4:00 p.m., be vacated and continued oAus.l4, 24 420)
the hour of 4:00 p. mM -

DATED this 29 day of April, 2020.

 

HONORABLE DANIEL J. ALBREGTS
UNITED STATES MAGISTRATE JUDGE

 
